Citation Nr: 0633946	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for PTSD and 
assigned a 30 percent disability evaluation, effective 
January 2000.  The veteran disagreed with the assigned 
disability rating.  

When filing his substantive appeal (VA Form 9) in November 
2000, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This is called a 
travel Board hearing.  But in March 2001, the veteran 
withdrew his request for a Board hearing at the RO.  There 
are no other hearing requests of record, so the Board deems 
his request for a hearing withdrawn.  See 
38 C.F.R. § 20.704(e) (2006).

The Board issued a decision in February 2005 denying the 
veteran's claim for an increased rating, and he appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  
In December 2005, his attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for readjudication in compliance 
with directives specified.  The Court issued an order that 
same month granting the joint motion and since has returned 
the case to the Board.

To comply with the Court's order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required on his part.




REMAND

As pointed out in the Joint Motion, the veteran submitted a 
June 2000 report from his treating psychologist at the Grand 
Rapids Vet Center in support of his claim.  In that letter, 
his treating psychologist noted that he recommended that the 
veteran obtain additional therapy from the Battle Creek VA 
Medical Center (VAMC).  However, it remains unclear whether 
the veteran sought such treatment, and as a result, there has 
been no effort to obtain his relevant VA medical records and 
associate them with his claims file.  In addition, the 
veteran reported to the September 2000 VA examiner that he 
had attended weekly psychotherapy with his treating 
psychologist at the Grand Rapids Vet Center.  But none of his 
treatment records from his therapy sessions at the Vet Center 
are currently on file.

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  And if, per chance, the RO 
did make a reasonable effort to obtain all of the veteran's 
VA medical treatment records, but they were unavailable, 
there is no specific indication in the file these records do 
not exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

As VA has a duty to request all available and relevant 
records from Federal agencies, including VA medical records, 
another search must be made for any additional VA medical 
records that might be available for consideration in 
this appeal.  38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records, such 
records are considered evidence of record at the time a 
decision is made); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").

Furthermore, while the Board realizes the veteran underwent a 
VA PTSD examination in September 2000, the report of that 
evaluation does not provide the objective clinical findings 
necessary to properly evaluate the current severity of 
this condition under the Schedule for Rating Disabilities 
(Rating Schedule).  See 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, 
Diagnostic Code 9411 (2006).  As discussed in the Joint 
Motion, in order to effectively evaluate his PTSD, more 
recent objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  See Fenderson, 
supra (when the veteran appeals the initial rating assigned 
for his disability, just after establishing his entitlement 
to service connection for it, VA must consider his claim in 
this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the pendency 
of his appeal).  

So the veteran should be afforded another VA mental status 
evaluation to better delineate the current severity, 
symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Additional development of this case also is required because, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.

Here, the veteran is already granted service connection, 
thus, alleviating the need to provide notice of what type of 
information and evidence was needed to substantiate a claim 
for service connection (i.e., the first three elements 
discussed in Dingess/Hartman v. Nicholson).  And, in a May 
2003 VCAA letter, he has was provided with the type of 
information and evidence necessary to establish the 
downstream issue of an increased disability rating.  
Moreover, the veteran's filing of a notice of disagreement as 
to the disability rating did not trigger any additional 
§ 5103 notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105, and 
regulatory duties under 38 C.F.R. § 3.101.  As such, VA 
satisfied its duty to notify by means of a statement of the 
case which set forth the relevant diagnostic criteria for 
rating the disability at issue.  However, he has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased disability 
evaluation in the event one is granted for his PTSD.

As these questions are involved in the present appeal, this 
case must be remanded for issuance of proper notice 
which informs the veteran that an effective date will be 
assigned in the event of award of benefits, and also includes 
an explanation as to the type of evidence necessary to 
establish an effective date.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice that includes an explanation of 
the information or evidence needed to 
establish an effective date in the event 
of award of benefits pursuant to the 
claim on appeal, as recently outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the Grand 
Rapids Vet Center, concerning any 
counseling and therapy he has received 
there for his PTSD since January 2000.

3.  Obtain complete records of the 
veteran's treatment at the VAMC in Battle 
Creek, Michigan from January 2000 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

4.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any other service-connected 
or nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

The examiner should also assign an Axis 
V diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, since 
September 2000, including an explanation 
of all significant variations.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



